





After Recording Return To:

McGuire, Craddock & Strother, P.C.

2501 N. Harwood, Suite 1800

Dallas, Texas 75201

Attention:  Kim Buhrow







NEGATIVE PLEDGE

THIS NEGATIVE PLEDGE (this “Pledge”), dated May 8, 2015, is executed by HARTMAN
400 NORTH BELT, LLC, a Texas limited liability company (the “Hartman North
Belt”), and HARTMAN XX LIMITED PARTNERSHIP, a Texas limited partnership
(“Hartman Partnership”), in favor of TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
(together with its successors and assigns, the “Lender”).




RECITALS




WHEREAS, Lender and Hartman Partnership, among others, are parties to that
certain Loan Agreement (as amended from time to time, the “Loan Agreement”)
dated May 10, 2012 regarding a revolving line of credit (the “Loan”); and




WHEREAS, Lender has made an advance of the Loan to Hartman Partnership in the
amount of $8,200,000 (the “Advance”) and, with the consent of Lender, the
proceeds of such Advance will be used by Hartman Partnership to make an advance
to Hartman North Belt, a wholly-owned subsidiary of Hartman Partnership, for the
purpose of the acquisition by Hartman North Belt of the real property located at
400 N. Sam Houston Parkway East, Houston, Texas 77060 in Harris County, Texas
and more particularly described on Exhibit A attached hereto and made a part
hereof (together with any and all improvements thereon, collectively, the
“Property”); and




WHEREAS, the Lender is willing to make the Advance in connection with the Loan
provided Hartman North Belt and Hartman Partnership agree not to transfer or
encumber the Property except as expressly permitted herein.

AGREEMENT

NOW, THEREFORE, for and in consideration of the Advance and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Hartman North Belt and Hartman Partnership agrees as
follows:

1.

Property.  For so long as any part of the Advance remains outstanding, Hartman
North Belt will not, without first obtaining the prior written consent of the
Lender, transfer, sell, assign or in any manner dispose of all or any portion of
the Property; create or permit any lien, encumbrance, assignment, charge, or
security interest of any kind to exist on the Property; or enter into any
agreement (excluding this Pledge) prohibiting the creation or assumption of any
lien, encumbrance, charge, or security interest of any kind on the Property,
except as follows:

(a)

that certain Deed of Trust dated on or about even date herewith executed by
Hartman North Belt for the benefit of Hartman Partnership (the “Hartman
Partnership Deed of Trust”);

(b)

liens in favor of Lender;





Page 1










--------------------------------------------------------------------------------



(c)

encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower to use such assets in its business,
and none of which is violated in any material respect by existing or proposed
structures or land use;

(d)

liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established; and

(e)

liens of mechanics, materialmen, warehousemen, carriers or other similar
statutory liens securing obligations that are not yet due and payable or which
are being contested in good faith and for which adequate reserves have been
established.

In addition, for so long as any part of the Advance remains outstanding, Hartman
Partnership will not, without first obtaining the prior written consent of the
Lender, transfer, sell, assign or in any manner dispose of all or any portion of
its interest in the Property; create or permit any lien, encumbrance,
assignment, charge, or security interest of any kind to exist on its interest in
the Property; or enter into any agreement (excluding this Pledge) prohibiting
the creation or assumption of any lien, encumbrance, charge, or security
interest of any kind on its interest in the Property.

2.

Recording.  Lender is hereby authorized and permitted to cause this Pledge (and
any amendment hereto) to be recorded at such time and at such place as Lender
may elect.

3.

Representations and Warranties of Hartman North Belt.  Each of Hartman North
Belt and Hartman Partnership represents and warrants to the Lender as follows:

(a)

Hartman North Belt owns good and indefeasible title to the Property, subject to
valid building setback lines, utility easements and similar encumbrances and
other matters of record, if any, affecting the Property as the same appear of
record as of the date hereof.

(b)

Except for the Hartman Partnership Deed of Trust, there are no existing liens
on, or security interests in, the Property, other than the lien for general real
estate taxes for the current and subsequent years, and no deed of trust,
financing statement or similar document covering the Property or any part
thereof has been filed.

(c)

The execution and delivery by Hartman North Belt and Hartman Partnership of this
Pledge and the performance of the obligations hereunder have been duly
authorized.  This Pledge constitutes the legal valid and binding obligation of
Hartman North Belt and Hartman Partnership enforceable in accordance with its
terms.  The execution and delivery of this Pledge and the compliance with the
provisions thereof will not conflict with or constitute a breach of, or default
under, any of the provisions of any other agreement to which Hartman North Belt
or Hartman Partnership is a party or the Property may be bound.

The continued validity in all material respects of the aforesaid representations
and warranties shall be a condition precedent to the Lender’s obligation to
fund, and continue to fund, the Loan.

4.

Covenants of Hartman North Belt and Hartman Partnership.  Each of Hartman North
Belt and Hartman Partnership covenants and agrees to (a) promptly furnish Lender
with any information or writings which Lender may reasonably request concerning
the Property or any part thereof, (b) allow Lender to inspect all records of
Hartman North Belt relating to the Property or any part thereof, (c)











--------------------------------------------------------------------------------

promptly notify Lender of any change in any fact or circumstances warranted or
represented by Hartman North Belt or Hartman Partnership in this Pledge or in
any other writing furnished by Hartman North Belt or Hartman Partnership to
Lender in connection with the Loan, the Property or any part thereof, (d)
promptly notify Lender of any material claim, action or proceeding affecting
title to the Property or any part thereof, and (e) pay to Lender the amount of
all court costs and reasonable attorneys’ fees assessed by a court and incurred
by Lender following default hereunder.

5.

Default.  Each of Hartman North Belt and Hartman Partnership acknowledges and
agrees that any failure by the Hartman North Belt or Hartman Partnership to
comply with the terms of this Pledge shall constitute an “Event of Default”
under the Loan Agreement.  It is expressly acknowledged by Hartman North Belt
and Hartman Partnership that any such failure shall cause the Lender irreparable
damage for which legal remedies are inadequate to protect the Lender; the Lender
shall have the right, in addition to such other remedies as may be available, to
injunctive relief enjoining such breach of this Pledge; and neither the Hartman
North Belt, Hartman Partnership, nor any of their respective officers,
directors, members, managers, partners, employees, agents or representatives
shall urge that such remedy is not appropriate under the circumstances.

6.

Termination.  This Pledge shall remain in full force and effect until the
Advance has been paid in full (the “Termination Event”).  Upon the occurrence of
such Termination Event, Lender agrees, at the expense of Hartman North Belt and
Hartman Partnership, to promptly execute a release, in recordable form,
evidencing termination of this Pledge.

7.

Miscellaneous.  If any term or provision hereof is declared by a court of
competent jurisdiction to be illegal or invalid, such illegal or invalid term or
provision shall not affect the balance of the terms and provisions hereof.  In
the event any action or suit is brought by reason of any breach of this Pledge
or any other dispute between the parties concerning this Pledge, then the
prevailing party shall be entitled to have and recover from the other party all
costs and expenses of suit, including reasonable attorneys’ fees.  This Pledge
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas.  This Pledge is to be deemed to have been prepared jointly
by the parties hereto, and if any inconsistencies or ambiguities exist herein,
they shall not be interpreted or construed against either party as the drafter.
 The parties shall take such actions and execute such documents as each may
reasonably request, to carry out the purposes of this Pledge.  Any waiver,
amendment, discharge, termination, consent or approval of any kind by Lender
must be in writing and shall be effective only to the extent set forth in such
writing.  This Pledge shall inure to the benefit of Lender, its successors and
assigns and shall be binding upon Hartman North Belt, Hartman Partnership and
their successors and assigns; provided, however, that nothing contained in this
paragraph or in this Pledge shall permit any transfer or assignment of this
Pledge by Hartman North Belt or Hartman Partnership, or any transfer, sale,
assignment, disposal, lien, encumbrance, or security interest of any of Hartman
North Belt’s or Hartman Partnership’s rights or interest in the Property or any
part thereof, except as set forth herein.  All paragraph headings are inserted
for convenience only and shall not be used in any way to modify, limit, construe
or otherwise affect this Pledge.  

8.

Notices.  All notices, requests and demands which any party is required or may
desire to give to any other party under any provision of this Pledge must be in
writing delivered to each party in the manner set forth in the Loan Agreement,
which the notice address for Hartman North Belt being the same as the notice
address for Hartman Partnership.   

[Remainder of page intentionally left blank.]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Hartman North Belt and Hartman Partnership has caused
this Pledge to be executed by their duly authorized representatives.

HARTMAN NORTH BELT:




HARTMAN 400 NORTH BELT, LLC,

a Texas limited liability company







By:

      Allen R. Hartman, President




HARTMAN PARTNERSHIP:




HARTMAN XX LIMITED PARTNERSHIP,

a Texas limited partnership




By:

Hartman XX REIT GP LLC,

a Texas limited liability company,

its sole general partner







By:

      Allen R. Hartman, President




STATE OF TEXAS

§

§

COUNTY OF HARRIS

§




This instrument was acknowledged before me on the __ day of May, 2015, by Allen
R. Hartman, as President of Hartman 400 North Belt, LLC, a Texas limited
liability company, on behalf of said entity.







Notary Public, State of Texas




STATE OF TEXAS

§

§

COUNTY OF HARRIS

§




This instrument was acknowledged before me on the __ day of May, 2015, by Allen
R. Hartman, as President of Hartman XX REIT GP, LLC, a Texas limited liability
company and sole general partner of Hartman XX Limited Partnership, a Texas
limited partnership, on behalf of said entities.







Notary Public, State of Texas








NEGATIVE PLEDGE – Signature Page










--------------------------------------------------------------------------------







EXHIBIT A

PROPERTY DESCRIPTION

A TRACT OR PARCEL CONTAINING 3.0667 ACRES OR 133,587 SQUARE FEET OF LAND
SITUATED IN THE WILLIAM SEVEY SURVEY, ABSTRACT NO. 699, HARRIS COUNTY, TEXAS,
BEING THE SAME CALLED 3.0667 ACRE TRACT OF LAND CONVEYED TO PKY 400 NORTH BELT,
LLC., RECORDED IN HARRIS COUNTY CLERK FILE (H.C.C.F.) NO. 20130155222, BEING A
PORTION OF UNRESTRICTED RESERVE “G”, GREENBRIAR NORTH, SECTION ONE, MAP OR PLAT
THEREOF RECORDED IN VOL. 225, PG. 72, HARRIS COUNTY MAP RECORDS (H.C.M.R.),
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS, WITH ALL
BEARINGS BASED ON SAID H.C.C.F. NO. 20130155222;




BEGINNING AT A 5/8 INCH IRON ROD WITH CAP STAMPED “PREJEAN” FOUND ON THE SOUTH
END OF A CUT-BACK LINE, MARKING THE INTERSECTION OF THE EAST RIGHT-OF-WAY
(R.O.W.) LINE OF IMPERIAL VALLEY DRIVE (R.O.W. WIDTH VARIES – VOL. 225, PG. 72,
H.C.M.R.) AND THE SOUTH R.O.W. LINE BELTWAY 8 (A.K.A. NORTHBELT DRIVE – R.O.W.
WIDTH VARIES), A NORTHWEST CORNER OF SAID 3.0667 ACRE TRACT AND THE POINT OF
BEGINNING OF THE HEREIN DESCRIBED TRACT;




THENCE, ALONG SAID CUT-BACK LINE, NORTH 58 DEGREES 46 MINUTES 36 SECONDS EAST, A
DISTANCE OF 14.14 FEET TO A 5/8 INCH IRON ROD (BENT) FOUND AT THE SAID
INTERSECTION OF THE EAST R.O.W. LINE OF IMPERIAL VALLEY AND THE SOUTH R.O.W.
LINE OF BELTWAY 8, MARKING A NORTHWEST CORNER OF SAID 3.0667 ACRE TRACT AND OF
THE HEREIN DESCRIBED TRACT;




THENCE, ALONG SAID SOUTH R.O.W. LINE OF BELTWAY 8, SOUTH 76 DEGREES 14 MINUTES
24 SECONDS EAST, A DISTANCE OF 151.70 FEET TO A CUT “X” IN CONCRETE FOUND
MARKING THE BEGINNING OF A TANGENT CURVE TO THE LEFT;




THENCE, ALONG SAID CURVE TO THE LEFT AND ALONG SAID SOUTH R.O.W. LINE OF BELTWAY
8, HAVING A RADIUS OF 3,935.72 FEET, A CENTRAL ANGLE OF 00 DEGREES 05 MINUTES 41
SECONDS, AN ARC LENGTH OF 6.51 FEET, AND A CHORD BEARING AND DISTANCE OF SOUTH
76 DEGREES 17 MINUTES 15 SECONDS EAST – 6.51 FEET TO A 1 INCH IRON PIPE FOUND
MARKING THE NORTHWEST CORNER OF A CALLED 1.5662 ACRE TRACT CONVEYED TO CITATION
LAND, L.L.C., RECORDED IN H.C.C.F. NO. S973718, THE NORTHEAST CORNER OF SAID
3.0667 ACRE TRACT AND OF THE HEREIN DESCRIBED TRACT;




THENCE, DEPARTING SAID SOUTH R.O.W. LINE OF BELTWAY 8, SOUTH 13 DEGREES 48
MINUTES 11 SECONDS WEST, A DISTANCE OF 722.87 FEET TO A 5/8 INCH IRON ROD WITH
CAP STAMPED “PREJEAN” FOUND ON A SOUTHERLY LINE OF A CALLED 7.02959 ACRE TRACT
OF LAND CONVEYED TO SHOMER VI, LTD., RECORDED IN H.C.C.F. NO. T491860, MARKING
THE SOUTHWEST CORNER OF A CALLED 4.558 ACRE TRACT OF LAND CONVEYED TO K & B
INTERESTS, INC., RECORDED IN H.C.C.F. NO. T215321, THE SOUTHEAST CORNER OF SAID
3.0667 ACRE TRACT AND OF THE HEREIN DESCRIBED TRACT;




THENCE, SOUTH 87 DEGREES 33 MINUTES 35 SECONDS WEST, A DISTANCE OF 195.89 FEET
TO A 5/8 INCH IRON ROD FOUND ON THE SAID EAST R.O.W. LINE OF IMPERIAL VALLEY











--------------------------------------------------------------------------------







DRIVE, MARKING A WESTERLY CORNER OF SAID H.C.C.F. NO. T491860, THE SOUTHWEST
CORNER OF SAID 3.0667 ACRE TRACT AND OF THE HEREIN DESCRIBED TRACT;




THENCE, ALONG THE SAID EAST R.O.W. LINE OF IMPERIAL VALLEY DRIVE, NORTH 13
DEGREES 47 MINUTES 36 SECONDS EAST, A DISTANCE OF 277.18 FEET TO A 5/8 INCH IRON
ROD FOUND MARKING AN ANGLE POINT, FROM WHICH A 1 INCH IRON PIPE WITH CAP FOUND
BEARS FOR REFERENCE NORTH 62 DEGREES 33 MINUTES 33 SECONDS EAST, A DISTANCE OF
0.28 FEET;




THENCE, CONTINUING ALONG SAID EAST R.O.W. LINE OF IMPERIAL VALLEY DRIVE, NORTH
18 DEGREES 21 MINUTES 39 SECONDS EAST, A DISTANCE OF 251.14 FEET TO A CUT “X” IN
CONCRETE SET MARKING AN ANGLE POINT;




THENCE, CONTINUING ALONG SAID EAST R.O.W. LINE OF IMPERIAL VALLEY DRIVE, NORTH
13 DEGREES 47 MINUTES 36 SECONDS EAST, A DISTANCE OF 240.01 FEET TO THE PLACE OF
BEGINNING AND CONTAINING 3.0667 ACRES OR 133,587 SQUARE FEET OF LAND, AS SHOWN
ON JOB NO. 52215, PREPARED BY WINDROSE LAND SERVICES INC.












